Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lake (2019/0152655) in view of Bramming (2,925,187).
Re Claim 3, Lake – a container and cap device – discloses a medication container [Fig. 19] comprised of: a top cap [60] with an upper surface, an interior void cooperatively defined by an inner face of said upper surface and an interior surface [for insert 40]; a flip-up handle [70, Paragraph 86] pivotably attached to said exterior surface of said apron; a double-walled vacuum flask cylinder [230, Paragraph 108] having a top end and a bottom end, and defining an interior cavity, opening at said top end, and said 
Lake does not expressly disclose an annular apron extending from a circumferential margin of said top cap, an interior void cooperatively defined by an inner face of said upper surface and an interior surface of said apron, and textured external surface of an exterior surface of said apron, or an inner compartment cup configured for reversible interfacing with said top cap and when so interfaced with said top cap, and when said cap is interfaced with said top end of said double-walled vacuum flask cylinder, extends into said interior cavity, wherein said inner compartment cup defines a storage compartment that extends into said interior cavity.  However, Bramming – a closure for a vacuum bottle – discloses a cap [Bramming, 12] with an annular apron [Bramming, 21] extending from a circumferential margin of said top cap [Bramming, Fig. 1], an interior void cooperatively defined by an inner face of said upper surface and an interior surface of said apron, and textured external surface [Bramming, 16] of an exterior surface of said apron, with an inner compartment cup [Bramming, 14] configured for reversible interfacing with said top cap and when so interfaced with said top cap [Bramming, with lugs 22 and 23], and when said cap is interfaced with said top end of said double-walled vacuum flask cylinder, extends into said interior cavity, wherein said inner compartment cup defines a storage compartment that extends into said interior cavity [Bramming, Fig. 1]. 
The examiner notes the interface with the lugs [Bramming, 22 and 23] are part of the stopper, which in Figure 1 shows space to function as a storage place, and is connected to the top cap portion [Bramming, 12, Fig. 1].  The Applicant believes the 

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Re Claim 4, Lake discloses a medication container comprised of: a top cap [60] with an upper surface and a lower surface, said lower surface being configured with a cylinder engagement protrusion [seal 30]; a flip-up handle [70] pivotably attached to said exterior surface of said top cap; a double-walled vacuum flask cylinder [230, Paragraph 
Lake does not expressly disclose an inner compartment cup configured for reversible interfacing with said top cap and when so interfaced with said top cap, and when said cap is interfaced with said top end of said double-walled vacuum flask cylinder, extends into said interior cavity, wherein said inner compartment cup defines a storage compartment that extends into said interior cavity.  However, Bramming discloses an inner compartment cup [Bramming, 14] configured for reversible interfacing with said top cap and when so interfaced with said top cap [Bramming, with lugs 22 and 23], and when said cap is interfaced with said top end of said double-walled vacuum flask cylinder, extends into said interior cavity, wherein said inner compartment cup defines a storage compartment that extends into said interior cavity [Bramming, Fig. 1].  
The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the textured features of the apron on the cap, and the inner compartment cup attached to the cap.  See MPEP 2143(I)(C).  One of ordinary skill would be able to modify the cap in the Lake container to attach an inner compartment cup attached to the cap, before the effective filing date of the invention with predictable and obvious results, “to provide new and improved closures which will provide effective seals for vacuum bottles …” [Bramming, Col. 1 Lines 21-23] “…so that the stopper member will be adjustably moveable into the mouth of the vacuum bottle.” [Bramming, Col. 1 Lines 38-40]
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments



Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive.  In response to applicant's argument that the Lake and Bramming references fail to show certain features of applicant’s invention {Remarks, Page 3 Line 22 to Page 4 Line 12}, the lugs [Bramming, 22 and 23] interact with the top cap portion [Bramming, 12] and are not a part of the container. 
In response to applicant's argument that the Bramming stopper is not a storage space, in Fig. 1, Bramming shows the stopper does have a space in the interior, and the stopper is not solid.  Therefore, the stopper portion is the cup that has a storage space and is capable of holding an item within the space.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2114 (II).
Conclusion
This is a Request for Continued Examination of applicant's earlier Application No. 16/383,305.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736